Citation Nr: 0704356	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-17 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disorder of the right 
testicle, claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and observer


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In December 2004, the RO denied the claim of entitlement to 
service connection for a right testicle condition.  The 
veteran filed a timely Notice of Disagreement (NOD) with the 
RO's decision.  He was issued a Statement of the Case (SOC).  
Thereafter, the veteran filed a timely Substantive Appeal.  

In July 2006, the veteran presented personal testimony before 
the undersigned Acting Veterans Law Judge at a Travel Board 
hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  There are no complaints or diagnosis pertaining to the 
right testicle during service.  

2.  Postservice medical records do not show that he currently 
has a right testicle disorder which is related to service

CONCLUSION OF LAW

A right testicle disorder, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished by correspondence (notice letter), dated in 
September 2004.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  In a statement 
attached to a duplicate copy of the RO's December 2004 rating 
decision, the veteran was, in essence, provided with notice 
of the type of evidence that is necessary to establish a 
disability rating and effective date in the event that the 
claim of entitlement to service connection for residuals of a 
right testicle strain is granted.  

Accordingly, the Board finds that the requirements set forth 
in Dingess have been met.  The Board also notes that there is 
no prejudice to providing this notice after the initial 
adjudication of the claim of entitlement to service 
connection.  In this regard, as the Board determines below 
that service connection is not warranted, any questions 
regarding the assignment of a disability rating or an 
effective date is rendered moot.  

In September 2004, the veteran was provided with a notice 
letter which informed him of the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Board concludes that 
the discussions contained in the September 2004 notice letter 
complied with VA's duty to notify.  For example, the veteran 
was specifically notified of the evidence that is necessary 
to substantiate the claim; he was informed of the 
responsibilities imposed upon himself and VA during the 
claims process; he was informed of the evidence that VA 
already received in connection with the claim; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also notified of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to the claim.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The record reflects that the veteran's service 
medical records, a March 1988 VA Application for Medical 
Care, and statements made by the veteran have been obtained 
and associated with the claims file.  During the appeal 
period, the RO assisted the veteran by scheduling him for a 
Travel Board hearing (the hearing transcript is of record) 
and conducting searches for medical records identified by the 
veteran.  For example, the veteran informed the RO that he 
received treatment at the Westside VA Medical Center (VAMC) 
in Chicago.  There is a September and a December 2004 request 
for outpatient treatment records associated with the claims 
file; the RO initially requested records with dates beginning 
in July 2003.  A negative response was received in the same 
month; the response stated, "patient has no inpatient or 
lodger activity in the computer."

The veteran reported that he received treatment at the VAMC 
in Chicago beginning in 1972.  In December 2004, the RO 
requested that the Westside VAMC provide all records of the 
veteran's treatment, beginning in January 1972, as well as 
any records that may have been retired to the "Federal 
Records Center."  In an email communication, dated in 
February 2005, L. T. Irions stated that a March 1988 record 
was found, but that no other information was located and that 
there were no retired records.  The March 1988 record has 
been obtained and associated with the claims file.  

During the July 2006 Travel Board hearing the veteran related 
that he would submit private medical treatment reports.  The 
undersigned held the record open for 30 days so that the 
veteran would have an opportunity to submit these records.  
To date, the veteran has not submitted the records and has 
not requested additional time to obtain the records.  In 
light of the foregoing, the Board is satisfied that VA has 
complied with the duty to assist the veteran.  


II.  Analysis

The veteran primarily maintains that his right testicle has 
shrunk in size; he indicates that his disability began in 
April 1972, and that he received treatment at the VA Medical 
Center (VAMC) in Chicago (Westside).  (See the Veteran's 
Application for Compensation and/or Pension (VA Form 21-526), 
dated in July 2004).  The veteran also asserts that he sought 
treatment during his period of service for pain in the groin 
area after engaging in lifting activities and that 
immediately following service he sought VA treatment for 
problems in the groin area and was hospitalized for a week 
for the same.  He also makes reference to loss of a testicle 
during the Travel Board hearing.  As for his contentions 
regarding the symptoms that he currently experiences, he 
testified that he now experiences pain in the groin area.  
(See the July 2006 transcript of the Travel Board hearing).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Presumptive service connection may be granted for certain 
chronic and tropical disease, or diseases associated with 
exposure to certain herbicide agents.  38 C.F.R. § 3.307(a).  
Service connection may be granted for certain diseases 
associated with exposure to certain herbicide agents if the 
disease becomes manifest to a degree of 10 percent within a 
certain time period and the veteran served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307 (a)(6)(iii) 
(2006).  A testicle condition is not one of the diseases 
which is awarded presumptive service connection based on 
Agent Orange exposure.  Thus, service connection on the basis 
of presumptive service connection due to exposure to Agent 
Orange is not warranted.

The service medical records do not show that the veteran was 
treated for an injury of the groin area, or that he was 
treated for a right testicle condition.  Service progress 
notes reveal that the veteran complained of several medical 
conditions; however, these records do not show that he 
complained of an injury to the groin area or a condition of 
the right testicle.  The November 1971 service separation 
examination report reveals a normal evaluation of the 
veteran's health.  The report does not include any notation 
related to the veteran's groin area, to include the right 
testicle.  

The post-service medical records do not include evidence of a 
current disorder of the right testicle.  A review of the 
post-service records show that the veteran applied for VA 
medical care on March 29, 1988.  The VA Westside Medical 
Center Application for Medical Care, Ambulatory Care (VA Form 
10-60), shows that the veteran presented with complaints of 
having a knot on his penis and pink spots for two days.  The 
veteran was examined and a mass was found in the area of his 
penis, as well as a patch of pink skin for two days.  The 
impression was that the evaluation revealed a reactive node.  
This report does not show that the veteran sustained a groin 
injury in service or that he had a right testicle condition 
due to service.  Therefore, this report is not probative in 
determining whether service connection for a right testicle 
disorder is warranted.

In July 2006, the veteran presented personal testimony at a 
Travel Board hearing.  He testified that he was a "Grater 
Operator" and that his duties included operating a grater, 
which involved activities that required him to engage in 
lifting.  He testified that he changed oil, changed tires, 
and performed other various jobs that required lifting.  With 
regard to the alleged injury at issue, the veteran testified 
that he was on a roadway engaged in a grating activity, which 
required lifting, and began to experience pain in the groin.  
He stated that he complained to medics of pain in the groin 
area.  He testified that he continued to experience pain in 
the groin area following his separation from service and 
sought medical treatment in February or March 1972 at the 
VAMC in Chicago.  He asserts that he was hospitalized for a 
week and during that time he received "pain-relieving" 
shots which also reduced swelling.  He was asked by his 
accredited representative whether "they" explained the 
"loss of the testicle."  The veteran's response was that he 
was never provided such details.  

As for the veteran's specific assertion that he was 
hospitalized in 1972, a review of the record reveals that 
there is only one record dated in 1972 which mentions a 
medical condition.  The March 1972 Exchange for Beneficiary 
Information and Request for Administrative and Adjudication 
Action Form includes the notation, epidymoorchitis.  The form 
indicates treatment on February 22, 1972 for a condition 
pertaining to the testicle (epidymoorchitis).  This reported 
treatment is after service and there are no reports showing 
that such condition is related to service.  In this regard, 
the Board notes that the veteran's service discharge 
examination report was negative for any complaints or 
findings related to a right testicle condition.  Therefore, 
the fact that the veteran was treated for epidymoorchitis 
several weeks following his service discharge is not in and 
of itself sufficient to substantiate the claim of service 
connection for a right testicle disorder, especially since 
there is no competent medical evidence showing a current 
right testicle disability due to service.  

The Board does not doubt the sincerity of the veteran's 
belief that he is diagnosed as having a current right 
testicle disorder which was incurred in or aggravated during 
the veteran's period of service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that the evidence received in connection 
with the claim of service connection for a right testicle 
disorder does not include evidence establishing a link 
between a current right testicle disorder and an injury or 
disease in service.  Therefore, the Board must find that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  38 U.S.C.A. § 1110 (West 
2002).  As such, the benefit of the doubt doctrine is not for 
application in the instant 


case.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the claim is denied.  


ORDER

Entitlement to service connection for a disorder of the right 
testicle, to include as secondary to Agent Orange exposure, 
is denied.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


